997 So. 2d 1211 (2008)
Peter PARDON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-1872.
District Court of Appeal of Florida, Fourth District.
December 24, 2008.
Rehearing Denied January 30, 2009.
John H. Lipinski, Pembroke Pines, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Mitchell A. Egber, Assistant Attorney General, West Palm Beach, for appellee.
Prior report: 930 So. 2d 700.
PER CURIAM.
We affirm the order denying appellant's motion for postconviction relief on all issues except his claim that his counsel was ineffective in failing to inform him of the possibility of a life sentence when deciding whether to accept a twenty-year plea offer. On that issue, we reverse and remand for an evidentiary hearing, as the attachments and arguments made by the state do not conclusively show that counsel told appellant that he was subject to a life sentence or that appellant otherwise knew of the maximum sentence at the time the plea was offered. See Morgan v. State, 991 So. 2d 835 (Fla.2008). As to the matters on which we affirm, we conclude that they do *1212 not constitute ineffective assistance, they should have been raised on direct appeal, and Strickland[1] prejudice has not been shown.
Affirmed in part, reversed in part, and remanded for an evidentiary hearing consistent with this opinion.
WARNER, FARMER and DAMOORGIAN, JJ., concur.
NOTES
[1]  Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).